Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 6/16/22 has been entered. Claims 3, and 9-22 have been canceled.  Claim 23 has been added.  Claims 1, and 4-6 have been amended.  Claims 1-2, 4-8, and 23 remain pending in the application.
Response to Arguments
Regarding the drawing objection of the Final Rejection mailed 3/17/22, Applicant has argued “originally filed FIG. 3, as described by the specification, shows an example of a ‘second heat distribution element disposed in the recovery flow path between the inlet duct and the outlet duct.’” (see Remarks filed 6/16/22, Pages 8-9).  The Examiner does not find this argument persuasive.  In Fig. 3, elements 132 and 142 are the heat distribution elements (see Para 38 of the specification), however these elements are not shown in the recovery flow path.  Furthermore, the amendments to the specification relied upon in this argument introduce new matter and are objected to as described below.
Regarding the interpretation of “heat distribution element” under 35 U.S.C. §112(f), Applicant’s amendment to the claims and arguments (see Remarks filed 6/16/22, Page 9) are found persuasive.
Applicant’s arguments with respect to the 112(a) rejection of claims 1, 2, and 4-8 (see Remarks, filed 6/16/22, Pages 9-10) have been fully considered.  The rejection of claims 1, 2, and 6-8 under 112(a) has been withdrawn as these claims have been amended to remove the limitation “a second heat distribution element disposed in the recovery flow path between the inlet duct and the outlet duct” which was not described in the original Specification.  However, this limitation is now found in newly added claim 23 (and claims 4-5 have been amended to depend from claim 23), and Applicant has argued that this limitation is now found in the Specification and therefor the 112(a) rejection should be withdrawn (see Remarks, filed 6/16/22, Pages 9-10).  Applicant’s argument is not found persuasive because the amendments to Para 35 of the Specification which now support this limitation are new matter as the amendments were not described in the originally filed Specification.  Therefore, Claims 4-5, and 23 are rejected under 112(a) as this limitation was not described in the originally filed specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second heat distribution reservoir disposed in the recovery flow path between the inlet duct and the outlet duct” (claim 23) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed 6/16/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is the amendment to Paragraph 35 which states “In some embodiments, the heat distribution element may be disposed in the recovery flow path between the inlet duct 20 and the outlet duct 90”.  The original Specification describes that the “heat exchanger is disposed in the recovery flow path between the inlet duct and the outlet duct” (see Para 8), however the original disclosure did not describe that the heat distribution elements may be disposed in the recovery flow path.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claim 5 is objected to because “the media of within the first heat distribution reservoir” in lines 3-4 should be -- the media of 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 23 recites the limitation “a second heat distribution reservoir disposed in the recovery flow path between the inlet duct and the outlet duct” which was not described in the original specification.  The original disclosure describes that the heat exchangers are disposed in the recovery flow path (see Para 8 and original claims 1 and 3) but did not describe that the heat distribution reservoirs are disposed in the recovery flow path.  The amendment to the Specification filed 6/16/22 does describe that the heat distributions elements (which are reservoirs per Para 35) may be disposed in the recovery flow path between the inlet duct and the outlet duct, however this was not described in the original disclosure, and therefore claim 23 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, and claim 23 fails to comply with the written description requirement for this reason.
Claims 4-5 depend from claim 23 and inherit the 112 deficiency of their parent claim.
Claim 6 recites the limitation “wherein the first heat distribution reservoir is selected from a group consisting of an oil heater, a gearbox lubrication heater, a pump lubrication heater, a water heat, and a heat fan” which was not described in the original specification.  The original disclosure described that the first heat distribution element is selected from a group consisting of an oil heater, a gearbox lubrication heater, a pump lubrication heater, a water heat, and a heat fan” which was not described in the original specification (see original claim 6), however there is no description in the original disclosure that the first heat distribution reservoir is selected from a group consisting of an oil heater, a gearbox lubrication heater, a pump lubrication heater, a water heat, and a heat fan” which was not described in the original specification.  Therefore claim 6 fails to comply with the written description requirement for this reason.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wantanabe et al. (U.S. 2004/0074238) in view of Haws et al. (U.S. 5,626,103) and further in view of Young (U.S. 4,869,209).

    PNG
    media_image1.png
    476
    549
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    561
    1063
    media_image2.png
    Greyscale


Re claim 1:
Wantanabe discloses a mobile power system (11, electrical power supply system - Para 41) comprising: 
an engine (MT, small sized gas turbine  - Para 41 (a type of engine)), the engine (MT) having an intake port (Modified Fig. 1 above - A (person having ordinary skill in the art would recognize element A as a type of intake port as “AIR” is shown entering “GAS TURBINE” therethrough)) and an exhaust duct (20, exhaust gas feed pipe - Para 48; 35, bypass flow path - Para 48; 21, exhaust gas tower - Para 48 (person having ordinary skill in the art would recognize elements 20, 35, and 21 collectively as a type of exhaust duct)), the engine (MT) comprising a gas turbine engine (see Fig. 1 and Para 41 - “…a small sized gas turbine (micro gas turbine)…” (shown as a type of gas turbine engine in Fig. 1 as air and fuel are shown entering “GAS TURBINE” and exhaust gas is shown leaving)); 
a first heat distribution reservoir (13, heat storage tank - Para 43 (a type of first heat distribution element)); and 
an exhaust energy recovery system (EERS)(10, exhaust heat recovery system - Para 42), the EERS (10) comprising: 
an inlet duct (Modified Fig. 2/3 above - A (person having ordinary skill in the art would recognize element A as a type of inlet duct)) in communication with the exhaust duct (20/35/21)(see Modified Fig. 2/3 above - element A is shown in communication with each of elements 20, 35, and 21), the inlet duct (Modified Fig. 2/3 above - A) having an open configuration (see Modified Fig. 2/3 above and Para 48 - Para 48 describes element V1 closing a portion of 33 and 35 and therefore element A of Modified Figs. 2/3 has a type of open configuration) in which the inlet duct is configured to divert a first portion of an exhaust gas from the exhaust duct (20/35/21) to a recovery flow path (Modified Fig. 2/3 above - C (person having ordinary skill in the art would recognize element C as a type of recovery flow path))(see Modified Fig. 2/3 above at C and Para 48 - “…A bypass flow path 35 is provided between the control valve V1 and the exhaust gas tower 21 that diverts a portion of the exhaust gas to be fed into the heat exchanger HEX1 for exhaust heat recovery. The control valve V1 includes a butterfly valve that closes off a portion or all of the inlet 33 and the bypass flow path 35…” (element V1 described closing a portion of 33 and 35 and therefore a type of first portion of flow at 33 must flow to element C)) and allow a second non-zero portion of the exhaust gas of the exhaust duct (20/35/21) to be exhausted (Para 48 - “…A bypass flow path 35 is provided between the control valve V1 and the exhaust gas tower 21 that diverts a portion of the exhaust gas to be fed into the heat exchanger HEX1 for exhaust heat recovery. The control valve V1 includes a butterfly valve that closes off a portion or all of the inlet 33 and the bypass flow path 35…” (element V1 described closing a portion of 33 and 35 and therefore a type of second portion of flow at 33 must flow to element 35)), the inlet duct (Modified Fig. 2/3 above - A) having a closed configuration (see Modified Fig. 2/3 above and Para 48 (element V1 is shown in a dotted position in Fig. 3 whereby element C of Modified Fig. 2/3 is shown completely closed which, and this dotted position of element V1 is a type of closed configuration of element A in Modified Figs. 2/3)) in which the inlet duct is configured to prevent the exhaust gas from flowing to the recovery flow path (Modified Fig. 2/3 above - C)(see Modified Fig. 2/3 above and Para 48 - “A bypass flow path 35 is provided between the control valve V1 and the exhaust gas tower 21 that diverts a portion of the exhaust gas to be fed into the heat exchanger HEX1 for exhaust heat recovery. The control valve V1 includes a butterfly valve that closes off a portion or all of the inlet 33 and the bypass flow path 35” (element V1 is shown in a dotted position in Fig. 3 whereby element C of Modified Fig. 2/3 is shown completely closed and thereby element A is configured to prevent flow to element C)), 
an outlet duct (Modified Fig. 2/3 above - B (person having ordinary skill in the art would recognize element B as a type of outlet duct of element 10)) in communication with the exhaust duct (20/35/21) downstream of the inlet duct (Modified Fig. 2/3 above - A)(see Modified Fig. 2/3 above - element B is shown in communication with element 20/35/21 downstream of element A), the outlet duct (Modified Fig. 2/3 above - B) configured to return the first portion of the exhaust gas from the recovery flow path (Modified Fig. 2/3 above - C) to the exhaust duct (20/35/21)(see Modified Fig. 2/3 above - element B is shown configured to return the flow from element C (first portion as described above) to element 21), 
a first heat exchanger (32, heat exchanger tube - Para 47) disposed in the recovery flow path (Modified Fig. 2/3 above - C) between the inlet duct (Modified Fig. 2/3 above - A) and the outlet duct (Modified Fig. 2/3 above-  B)(see Modified Fig. 2/3 above - element 32 is shown disposed within element C between elements A and B), the first heat exchanger (32) associated with the first heat distribution reservoir (13)(Paras 45 and 47 (Para 47 - “heat exchanger tube 32 forms a part of the heating medium conveyance system by connecting to the heating medium pipe 23” and Para 45 - “heat storage tank 13, and the pump P1 are connected by the heating medium pipe 23 that forms the heating medium conveyance system”)), the first heat exchanger (32) configured to: 
receive the exhaust gas from the recovery flow path (Modified Fig. 2/3 above - C)(see Modified Fig. 2/3 above - element 32 is shown disposed in and receiving flow from element C (element 32 is shown receiving flow indicated by arrows where the arrows flow to and over element 32)); 
transfer heat from the received exhaust gas to a media of the first heat distribution reservoir (13) within the first heat exchanger (32)(see Figs. 2-3, and Paras 45 and 47 (Para 47 - “heat exchanger tube 32 forms a part of the heating medium conveyance system by connecting to the heating medium pipe 23” and Para 45 - “heat storage tank 13, and the pump P1 are connected by the heating medium pipe 23 that forms the heating medium conveyance system”; heat transfer illustrated in Fig. 3)); and 
return the received exhaust gas to the recovery flow path (Modified Fig. 2/3 - C)(see Modified Fig. 2/3 above - element 32 is shown returning flow to element C (element 32 is shown returning flow indicated by arrows where the arrows flow past element 32)), and 
a flow restrictor (31, cooling fins - Para 47 (a type of flow restrictor as shown in Fig. 3)) disposed in the recovery flow path (Modified Fig. 2/3 above - C) between the inlet duct (Modified Fig. 2/3 above - A) and the first heat exchanger (32)(see Modified Fig. 2/3 above - element 31 is shown disposed in element C between element A and 32), the flow restrictor (31) configured to limit flow of the exhaust gas through the recovery flow path (Modified Fig. 2/3 above - C)(see Modified Fig. 2/3 above - element 3 is shown limiting flow through element C).
Wantanabe fails to disclose a transportation platform; nor the engine mounted to the transportation platform; nor the first heat distribution reservoir mounted to the transportation platform; nor the exhaust energy recovery system mounted to the transportation platform.
Haws teaches a mobile power system (Figs. 1-3, Col. 2, Lines 55-56 - “mobile cogeneration apparatus” (a type of mobile power system as described in Col. 1, Lines 41-50)) comprising a transportation platform (4, trailer fame - Col. 3, Line 52 (a type of transportation platform as shown in Figs. 1A and 1B)); an engine (12, engine - Col. 4, Line 5) mounted to the transportation platform (4)(see Fig. 1A - element 12 is shown mounted to element 4); a first heat distribution reservoir (206, steam drum - Col. 9, lines 19-20 (a type of first heat distribution reservoir)) mounted to the transportation platform (4)(see Fig. 1B - element 206 is shown mounted to element 4); and an exhaust energy recovery system (16, boiler - Col. 3, Line 62 (a type of exhaust energy recovery system as described in Col. 3, Lines 61-64)) mounted to the transportation platform (4)(Col. 3, Lines 56-57).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the power system of Wantanabe after the power system of Haws (thereby making the power system of Wantanabe a mobile power system by placing the power system, and elements thereof, of Wantanabe on a trailer as taught by Haws) for the advantage of being able to quickly and conveniently transport the system (Haws; Col. 2, Lines 46-48).
Wantanabe/Haws fails to disclose a flushing assembly including a flushing port in fluid communication with the recovery flow path, the flushing port configured to receive a fluid such that the fluid flows through the recovery flow path and exits the outlet duct to purge residue from the recovery flow path.
Young teaches an exhaust energy recovery system (3, waste heat recovery boiler - Col. 2, Line 60 (a type of exhaust energy recovery system)) comprising a flushing assembly (33, solenoid valve - Col. 3, Lines 67-68; 35, water line by-pass - Col. 4, Line 1; 37, nozzle - Col. 4, Line 2 (person having ordinary skill in the art would recognize elements 33, 35, and 37 as a type of flushing assembly as shown in Fig. 1 and described in Col. 3, Line 66 - Col. 4, Line 7)) including a flushing port (37, nozzle - Col. 4, Line 2 (a type of flushing port as shown in Fig. 1 and described in Col. 3, Line 66 - Col. 4, Line 7)) in fluid communication with a recovery flow path (7, enclosed chamber - Col. 3, Line 3; 9a, heat transfer tubes - Col. 3, Line 5; 11, lower compartment - Col. 4, Line 2; 9b, heat transfer tubes - Col. 3, Line 8; 13, compartment - Col. 3, Line 10 (person having ordinary skill in the art would recognize elements 7, 9a, 11, 9b, and 13 collectively as a type of recovery flow path)), the flushing port (37) configured to receive a fluid such that the fluid flows through the recovery flow path (7/9a/11/9b/13) and exits an outlet duct (15, exhaust outlet - Col. 3, Line 12) to purge residue from the recovery flow path (see Fig. 1 and Col. 3, Line 66 - Col. 4, Line 12 (flow from element 37 is described as water (a type of fluid) and is shown flowing through 7/9a/11/9b/13 and exiting at element 15)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the exhaust energy recovery system of Wantanabe/Haws after the exhaust energy recovery system of Young (thereby including the flushing port and fluid injection of Young in the system of Wantanabe/Haws) for the advantage of thorough cleansing of heat transfer tubes (Young; Col. 4, Lines 3-7).
Wantanabe/Haws/Young teaches the flushing port (Young; 37 (included in the system of Wantanabe as described above)) configured to receive the fluid when the inlet duct (Wantanabe; Modified Fig. 2/3 above - A) is in the closed configuration (in the combination of Wantanabe/Haws/Young, the flushing port of Young 37 has been included in the system of Wantanabe, as described above, and by including element 37 of Young in the system of Wantanabe, the flushing port (Young; 37) of the combination of Wantanabe/Haws/Young would be capable of receiving fluid when the inlet duct (Wantanabe; Modified Fig. 2/3 above - A) is in the closed position).
Re claim 6:
Wantanabe/Haws/Young teaches the system according to claim 1 (as described above).
Wantanabe further discloses wherein the first heat distribution reservoir (13) is selected from a group consisting of an oil heater, a gearbox lubrication heater, a pump lubrication heater, a water heater (Para 43 (element 13 described as a type of water heater)), and a heat fan, and wherein the fluid is selected from a group consisting of water (Para 43 - “…water…can be used as a heating medium…”), oil, and air.
Re claim 7:
Wantanabe/Haws/Young teaches the system according to claim 1 (as described above).
Wantanabe/Haws/Young further teaches wherein the transportation platform (Haws; 4) consists of a single trailer (Haws; see Figs. 1A-1B (element 4 is shown as a single trailer) and Col. 3, Line 52 (“…a trailer frame…” is singular)).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wantanabe et al. (U.S. 2004/0074238) in view of Haws et al. (U.S. 5,626,103) and Young (U.S. 4,869,209), as applied to claim 1 above, and further in view of Speer (U.S. 2005/0051322).

    PNG
    media_image3.png
    289
    618
    media_image3.png
    Greyscale

Re claim 2:
Wantanabe/Haws/Young teaches the system according to claim 1 (as described above).
Wantanabe/Haws/Young fails to disclose wherein the EERS further includes a pressure relief valve having a first end in communication with the recovery flow path between the inlet duct and the first heat exchanger and a second end in fluid communication with the recovery flow path between the first heat exchanger and the outlet duct, the pressure relief valve configured to return exhaust gas from the inlet duct to the outlet duct bypassing the first heat exchanger.
Speer teaches wherein an exhaust energy recovery system (Fig. 1, exhaust gas heat exchange system - Para 11 (a type of exhaust energy recovery system as shown in Fig. 1 and as described in Para 3)) includes a pressure relief valve (10, valve - Para 15; 9, bypass duct - Para 15 (person having ordinary skill in the art would recognize elements 9 and 10 are collectively a type of pressure relief valve as shown in Figs. 1, 4, and as described in Paras 16 and 21)) having a first end (Modified Fig. 1 (Speer) above - A (person having ordinary skill in the art would recognize element A as a type of first end of element 9/10)) in communication with a recovery flow path (Modified Fig. 1 (Speer) above - B (person having ordinary skill in the art would recognize element B as a type of recovery flow path as shown and as described in Para 16)) between an inlet duct (Modified Fig. 1 (Speer) above - C (person having ordinary skill in the art would recognize element C as a type of inlet duct as shown)) and a first heat exchanger (7, heat exchanger - Para 15)(see Modified Fig. 1 (Speer) above - element A is shown in communication with element B between element C and element 7) and a second end (Modified Fig. 1 (Speer) above - D (person having ordinary skill in the art would recognize element D as a type of second end of element 9/10)) in fluid communication with the recovery flow path (Modified Fig. 1 (Speer) above - B) between the first heat exchanger (7) and an outlet duct (Modified Fig. 1 (Speer) above - E (person having ordinary skill in the art would recognize element E as a type of outlet duct)), the pressure relief valve (9/10) configured to return exhaust gas from the inlet duct (Modified Fig. 1 (Speer) above - C) to the outlet duct (Modified Fig. 1 (Speer) above - E) bypassing the first heat exchanger (7)(see Modified Fig. 1 (Speer) above and Para 16 - “...When valve 10 is in a completely opened position, the flow resistance of bypass duct 9 is significantly less than the flow resistance of heat exchanger 7 in heat exchanger duct 5, resulting in almost no gas flow through the heat exchanger 7…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the exhaust energy recovery system of Wantanabe/Haws/Young after the exhaust energy recovery system of Speer (thereby including the valve of Speer in the system of Wantanabe/Haws/Young) for the advantage of lowering exhaust back pressure to achieve good engine performance (Speer; Paras 5 and 21).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wantanabe et al. (U.S. 2004/0074238) in view of Haws et al. (U.S. 5,626,103) and Young (U.S. 4,869,209), as applied to claim 1 above, and further in view of Reckels et al. (U.S. 2019/0211661).
Re claim 8:
Wantanabe/Haws/Speer teaches the system according to claim 1 (as described above).
Wantanabe discloses the system (11) further comprising a power unit (Para 41 - “an electrical power generator”) driven by the engine (MT)(Para 41 - “…driving an electrical power generator using a small sized gas turbine (micro gas turbine) MT as a drive source…”).  
Wantanabe/Haws/Speer fails to teach the power unit being a hydraulic fracturing pump.
Reckels teaches a mobile power system (Fig. 4, hydraulic fracturing pump system - Para 21 (a type of mobile power system as shown in Fig. 4 and as described in Para 21)) comprising a power unit (30, hydraulic fracturing pump - Para 22 (a type of power unit as shown in Fig. 4 and as described in Paras 21-22)) driven by an engine (18, gas turbine assembly - Para 22)(Para 22 - “…gas turbine assembly 18 directly drives the hydraulic pump system 28 that is used to hydraulically pressurize and operate the fracturing fluid pump 30…”), the power unit (30) being a hydraulic fracturing pump (30, hydraulic fracturing pump - Para 22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the mobile power system of Wantanabe/Haws/Speer after the mobile power system of Reckels (thereby replacing the power unit of Wantanabe with that of Reckels) for the advantage of being able to pressurize fluids and or chemicals that are to be injected into a wellbore to conduct fracturing operations (Reckels; Para 21).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        7/13/22